DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 7 and 15-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Franer et al. (US 9,241,758) hereinafter (“Franer”).
With regard to claim 1, Franer discloses a firing member (360,460) for use with a surgical instrument (10) comprising an anvil (44) and an elongate channel (channel guiding the firing member) configured to receive a staple cartridge (42), wherein the firing member (360,460) comprises: a body portion (see fig.7, 8) configured to be driven through a firing stroke; a first cam member (362) extending laterally from the body portion and configured to cammingly engage the anvil (44) during the firing stroke; a second cam member (466) extending laterally from the body portion and configured to cammingly engage the elongate channel (channel guiding the firing member) during the firing stroke; and a lattice portion (380,490) comprising a pattern of spaces (see figs.7 &8) formed in the firing member (360,460), wherein the lattice portion is configured to flex more readily from a load during the firing stroke than adjacent portions of the firing member.  
With regard to claim 2, Franer discloses a firing member (360,460), wherein the lattice portion (380,490) is positioned intermediate the first cam member (362) and the second cam member (466).  
With regard to claim 7, Franer discloses a firing member (360,460), wherein the lattice portion (492) connects at least a portion of the first cam member (462) to the body portion (as seen in fig.8).  
With regard to claim 15, Franer discloses a firing member (360,460) for use with a surgical instrument (10) comprising a first jaw (44) and a second jaw (42), wherein the firing member (380,460) comprises: a body portion (see fig.7 or 8) configured to move longitudinally through a firing stroke; a first cam member (362,462) extending laterally from the body portion and configured to cammingly engage the first jaw (44) during the firing stroke; a second cam member (42) extending laterally from the body portion and configured to cammingly engage the second jaw (42) during the firing stroke; and a low density portion comprising a flexible lattice (490) configured to flex more readily from a load during the firing stroke than adjacent portions of the firing member.  
With regard to claim 16, Franer discloses a firing member (360,460), wherein the flexible lattice (380, 490) deflects a first amount when the first cam member (362,462) is under the load, wherein the body portion adjacent the flexible lattice (380,490 to provide a desired degree of compliance in firing beam (460) col.12, lines 48-49) deflects a second amount when the first cam member (362,462) is under the load, and wherein the first amount is greater than the second amount.  
Allowable Subject Matter
5.	Claims 12-14 and 22 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 12, The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an end effector, and a flexible portion, wherein the flexible portion comprises a three-dimensional lattice comprising an array of cavities.  
With respect to claim 22, The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a firing member and a flexible portion comprising a pattern of spaces formed in the firing member, wherein the flexible portion is configured to flex more readily from a load during the firing stroke than adjacent less flexible portions of the firing member, and wherein the flexible portion is the same material as the adjacent less flexible portions. 
The prior art of record shows firing member but does not disclose or teach the features claimed.

Claims 3-6, 8-11 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, further comprising a longitudinal slot extending longitudinally through the firing member, wherein the longitudinal slot bifurcates the lattice portion into a first portion on a first side of the longitudinal slot and a second portion on a second side of the longitudinal slot, and wherein the lattice portion is configured to deflect in opposing directions on opposite sides of the longitudinal slot.  
With respect to claim 8, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, wherein the pattern of spaces define a plurality of arcuate bars connecting the first cam member and the body portion.  
With respect to claim 10, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, wherein the pattern of spaces comprises an array of crisscrossing diagonal slots.  
With respect to claim 11, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, wherein the lattice portion is less rigid than the first cam member and the body portion.  
With respect to claim 17, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, wherein the body portion comprises a first rigidity, wherein the flexible lattice comprises a second rigidity, and wherein the first rigidity and the second rigidity are different.  
With respect to claim 18, The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, wherein the flexible lattice comprises a plurality of slots arranged in a pattern and defined in the body portion.  
With respect to claim 19, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, wherein the body portion comprises a first infill percentage, wherein the low density portion comprises a second infill percentage, and wherein the first infill percentage and the second infill percentage are different.  
With respect to claim 20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the firing member, further comprising a longitudinal slot extending longitudinally through the firing member, wherein the longitudinal slot bifurcates the flexible lattice into a first portion on a first side of the longitudinal slot and a second portion on a second side of the longitudinal slot.  
Conclusion
6.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/29/2022